Title: To Thomas Jefferson from Robert King, Sr., 5 June 1802
From: King, Robert, Sr.
To: Jefferson, Thomas


            SirSurveyors Office June 5th 1802—
            Mr. Munroe having informed me, that you wished to have a general Statement of the business of the Surveying department; and that he apprehended misinformations had been given you, of the State of the Business in that Office; to render this clear, I must give you a detail of the general Transactions of the Office. Being detained longer in England, by the Several Inclosure Commissions, and Navigation Surveys &c. in which I was concerned I arrived here in September 1797. On my Entrance into the Surveying department, I found the Graduation of the Streets the Business then going within the Office. The laying off Lots for Buildings &c. was the Business in the Field. A great number of Assistant Surveyors, had been employ’d in Setting out the Streets, under Mr Ellicott, who committed a great number of Errors, so that lots cannot be laid out with Certainty, without remeasuring each Square. Therefore the Ranges of the Streets, ought to be examined throughout the City, and that as soon as possible, that Buildings may not prevent the rectification. The levels which were taken of the City for obtaining Sections of the Streets, refer to Flat Stones, placed at the Intersections of the Streets, many of these are altered or lost, by Plowing or forming the Streets, that a revision of the levels will be necessary and the Stones replaced which are found erroneous. All the City, North of K Street and Massachusetts Avenue, is yet to level, and Section plans of it, to lay down; and Plans of the Squares with the Lots, for facilitating the Graduations to make. The Woody parts of the City are so grown with underwood and Bushes, that the Ranges of the Streets cannot easily be found and will require clearing. Mr Dermott who was Calculator and made the Divisions of the Squares into Lots having for misconduct been removed from his Office, and his Successor having resigned, I was ordered by the Board, to make my Self acquainted with the Business of that Office. On entering this new employ I was obliged to Suspend the Graduation of the Streets, and apply my Self to the Unravelling the bewildered State, of the proprietors Accounts, and as much had been committed to memory, and most of the documents relative to the proprietors Lines, having been taken from the Office, by Mr Dermott, who claimed them as his own, Saying that he had taken the references to the proprietors Lines in his own Time (after Office Hours) that the Several proprietors Claims cannot Equitably be Setled without taking a great number of these references again. I believe that there is not yet any account of the proprietors, perfectly Setled. There have been very few new divisions made, except the points introduced into the plan for George Walker, since my coming into the Calculators Office. Mr Dermott told me that the whole had been divided previous to that Time leaving the Accounts to be Setled after, the Commissioners having been so inattentive and precipitate in doing the Business that no regular account had been kept of the division, the Slips of paper on which they were done, frequently not being given into the Calculators Office, or Brought to Account. I have seen Slips of Division in their Office since the 1st of this Month, of Squares which Stood in the Accounts of this Office as undivided, This rendered it imposible for me, who alone had the Current Business of both the Surveyors, and Calculators Departments, to attend, to make much progress in clearing up the Accounts where all the information was to glean out of Scattered papers and accounts. It will require a large and Correct plan of the City whereon to lay down the Several proprietors Lines, that the Squares cut by them, and their proportions may appear. I think two Good Calculators will require a year to bring out the State of the Accounts, after which One of them may be dispenced With. The Surveyor will have full employ in the Current Business of the Office and attending to the Graduation of the City, taking referrences to the Lines and other duties, the Surveyor will for many Years require a Good Assistant Surveyor as the Levels will be to take of all the City North of K Street and Massachusetts Avenue, A labourer also will be required to assist in Measuring and Clearing the Ranges of Wood. There is a considerable part at the East end of the City on which Stones have not been planted at the Corners of the Squares, I believe if the Board had been possesed of Sufficient Funds, it would not have been left in this State. For the two last years I have had no Assistant in the Office, and before that my youngest Son who was employed in Registering the Recorded Squares could be of little Service to me, more then Supplying the necessary information to Gentlemen applying about Business when I was sent out by the Commissioners. He had in the Office two Dollars pr Day but the Commissioners wishing to have this business compleated as soon as possible agreed with him that instead of working only Office Hours he should employ his whole time at a Stated price pr Square. After this on application made to the Board by Mr Barry who saw that my Business was too much for any One Man to execute, the Board requiring my Attendance at the Office until the Hour of One. In the Afternoon I had to do the Field business which occur’d which generally kept me out late in the Evenings, and was very laborius, for all which extra Time I had no compensation, my agreement being for only Six Hours pr Day. The Board at his remonstrance took off from me the Duty of laying out Lots, and that Office was conferred on my Son Robert who was appointed and an Allowance fixed of 2 Dollars pr. Lot, to be paid by the proprietors. In this State are things at present in this Office. I had heretofore lived in Hopes that when Congress took the Direction that they would have fixed a Salary to the Office similar to those given to Surveyors in other places. But under the present circumstances I cannot think of engaging for less then 1000 Dollars pr Annum. I shall also Stipulate for employment for my Son Robert, otherwise I cannot engage my self without great Injury to my Family. If this cannot be agreed to, I am willing to do the current duties of the Office at the Same rate as heretofore until I can get ready for departing, or Some other person be appointed.
            I am with the greatest respect Yours
            R King
          